Citation Nr: 1110315	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-13 310A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a back injury.

6.  Entitlement to service connection for residuals of left shoulder injury.

7.  Entitlement to service connection for arthritis of the left hand.

8.  Entitlement to service connection for arthritis of the right hand.

9.  Entitlement to service connection for residuals of a left hip injury to include arthritis.

10. Entitlement to service connection for residuals of right hip injury to include arthritis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served active duty from November 1998 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for headaches, right and left knee disabilities, residuals of back and left shoulder injuries, arthritis of the left and right left hands, and residuals of left and right hip injuries addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in service and current tinnitus, first documented after service, is unrelated to an injury or disease or event in service o, including otitis media or noise exposure.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by letter, dated in March 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

It is not clear from the record whether the VCAA notice, pertaining to the provisions for the effective date of a claim and for the degree of disability assignable, was provided before or after the initial adjudication.  If the notice preceded the adjudication, the notice was timely and the notice was VCAA compliant.  If the notice followed the initial adjudication, it was not timely and the notice did not comply with the requirement that the notice must precede the adjudication.  In this case, any timing error was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the statement of the case, dated in March 2007.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and afforded the Veteran VA examinations in January 2007 and November 2009.  

The Veteran was afforded a VA medical examination for tinnitus to obtain a medical opinion.  The opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the Veteran's records.  Therefore, the Board finds that the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

To the extent the Veteran argues that the other VA examinations were inadequate is addressed in the REMAND portion of the decision. 

In the VCAA notice, the Veteran was asked to identify any medical caregivers who might have relevant evidence and informed him that he could submit private medical records or authorize VA to obtain the records on his behalf.  As the Veteran has not submitted any private medical records or has authorized the RO to obtain any private medical records on his behalf, there is no duty to assist.  

As the Veteran has not identified any additional evidence pertinent to the claim that the RO can obtain without his authorization and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts 

During service, the Veteran's assignments included duty aboard a nuclear aircraft carrier as an electrician mate.  In November 1999, the Veteran was diagnosed with right acute otitis media and probable strep throat.  It was noted his tympanic membranes were red and, a day later, bulging.  Fluid build-up was also noted.  Antibiotics were prescribed and by the third day, the problem had resolved enough that the Veteran wanted to return to duty.  

The service treatment records show that audiograms on entrance examination, in December 1998, in June 2002, in September 2003, and in October 2004, the puretone threshold levels in decibels at 500, 1000, 2000, 3000, and 4000 Hertz in each ear were all below 20 decibels.  




On separation examination in October 2005, the Veteran did complain of hearing loss due to noise in the machinery room.  There is no record that an audiogram was done.  The Veteran had no complaint regarding tinnitus on the separation examination and the physical examination regarding his ears was normal.

After service, on VA audiology test in December 2006, the puretone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000, Hertz were 5, 5, 0, 5, and 5, in the right ear and 5, 5, 5, 5, and 5, in the left ear.  The speech recognition scores were 100 percent in each ear.  The VA examination revealed normal appearing external auditory canals and tympanic membranes.  

The Veteran stated that in service he was nuclear electrician and he was exposed to the noise from a combination of motors, generators, and steam.  He also worked in a shipyard environment for at least three years.   The Veteran indicated that ear protection was required and always worn in noise areas.  He denied any history of nonmilitary noise exposure.  The examiner noted a negative history of hearing loss in the service treatment records and that the Veteran had normal audiometric thresholds throughout military service and no complaint of tinnitus.

The Veteran described occasional mild ringing in his ears, which he noticed in a quite environment.  There was no history of recurrent sinus infections requiring antibiotics.  

The diagnosis was hearing within normal limits, bilaterally, with no noted threshold shift, and occasional tinnitus.  The VA examiner expressed the opinion that the Veteran's noise exposure during service played no role in the development of tinnitus.  This was based upon normal audiometric thresholds present in each ear.  The tinnitus otherwise was of an uncertain etiology.

As noted, the service treatment records show that in November 1999 the Veteran was treated for otitis media.  Accordingly, the case was remanded by the Board in July 2009 to determine whether the tinnitus was related to the documented in-service otitis media.

The Veteran was afforded a VA examination in November 2009.  The puretone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000, Hertz were 5, 5, 0, 5, and 5, in the right ear and 0, 0, 5, 5, and 5, in the left ear.  The speech recognition scores were 100 percent in each ear.  The audiologist reported tympanograms were within normal limits and the acoustic reflex tests were unremarkable.  Otologic examination revealed normal appearing external auditory canals and tympanic membranes.  The VA physician who later examined the Veteran also noted no significant threshold shifts recorded at any frequency and the tympanometry revealed a bilateral normal type A curve with normal acoustic reflexes.  The normal tympanometry would indicate normal middle ear function.  

The Veteran reported a long history of a low level humming sound, which occasionally peaked or increased in intensity.  His military noise exposure came from work in the engine room and on the flight deck of an aircraft carrier, although he indicated use of ear protection in the noise areas.  He denied any history of nonmilitary noise exposure.

Referring to the November 1999 treatment for the otitis media, the examiner noted it appeared to be an acute condition without recurrent problems or any sequelae that followed what the examiner termed an acute infection.  Otherwise, the Veteran had normal audiometric thresholds in service and there were no complaints of chronic tinnitus throughout military service.  In addition, as noted the Veteran had normal hearing at prior testing including the December 2006 VA examination with no threshold shifts recorded and 100 percent recognition scores in each ear.  Tympanic membranes were normal.  He also noted similar results from the acoustic testing conducted by a VA audiologist just before the VA examination.  

The examiner concluded the November 1999 illness was an acute problem and no chronic issues followed.  Current medical literature did not provide causation or support a possible nexus between the current bilateral low level tinnitus and the one time treatment for otitis media in November 1999.  Therefore, it was less likely than not that the current bilateral low level tinnitus is related to that illness or any in-service event, including military noise exposure.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Analysis

The Veteran's hearing has been normal, including the most recent VA examination in November 2009.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).  See also 38 C.F.R. § 3.385 (for VA purposes, impaired hearing disability exists when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

As for tinnitus, the Veteran asserts that he has tinnitus due to service.

During service, tinnitus was not affirmatively shown to have been present and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

But tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

And although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

An opinion on causation in this case requires that a person is qualified through education, training, or experience to offer a medical diagnosis or opinion.  As no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claim.

The evidence against the claim consists of the opinion of the VA physician, who examined the Veteran twice.  The VA physician is competent to offer an opinion by virtually of the education and training.  The VA physician expressed the opinion with rationale that it was less likely than not that the Veteran's tinnitus was related to noise exposure in service.  This evidence opposes the claim.

The Veteran, through his service representative, argues that the VA examiner made a factual mistake in the December 2006 by noting that the Veteran did not complain of sinus problems in service when the service treatment records actually indicate the Veteran did seek treatment for his sinuses.  The VA examiner in December 2006 was asked to examine the Veteran not only for tinnitus, but also for hearing loss and for sinusitis.  Neither of the two claims is presently before the Board and the note regarding the lack of sinus complaints in service was in relation to the evaluation of sinusitis, not tinnitus.  In other words, sinusitis is not relevant to the claim for tinnitus.  

Also, after review of the report, the Board determines that the VA examiner  accurately represented the significant facts of the case.  The examiner further determined that the otitis media was an acute, not chronic, condition that was successfully treated without recurrent incidents or sequelae.  The VA examiner also noted that the Veteran currently had normal audiometric thresholds without threshold shifts and normal tympanic membranes.  The tympanometry revealed a bilateral normal type A curve with normal acoustic reflexes, indicating normal middle ear function.  The VA examiner also referred to the medical literature as not supporting a nexus between otitis media and tinnitus and rejected the claim that  current tinnitus was caused by the Veteran's military noise exposure.  

The Board finds the opinions of the VA examiner persuasive as the opinions are well reasoned, detailed, and consistent with other evidence of record.  Therefore, the medical opinions on tinnitus by the VA examiner are adequate under Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the opinions of the VA physician are against the claim, which is the only competent evidence on the material issue of causation, and as the Board may consider only competent evidence to support its finding on the question of causation, the preponderance of the evidence is against the claim of service connection for tinnitus, and the benefit- of- the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  


REMAND

On the claim of service connection for headaches, on separation examination Veteran complained of frequent headaches.  After service on VA examination in December 2006, the diagnosis was migraine headaches, but the examiner did not offer a nexus opinion as to whether the current migraine headaches were related to the complaint of frequent headaches in service.  The Board remanded the matter in July 2009 for a nexus opinion.  The examiner in the November 2009 examination noted there was no record of a diagnosis or treatment for headaches in the service treatment records.  



The examiner also stated that the present diagnosis, migraine, was not due to service connected medical problems.  No further explanation was given, nor did the examiner offer an opinion whether migraine or recurrent headaches were directly related to service. 

On the claims of service connection for left and right knee disabilities, residuals of back and left shoulder injuries, arthritis of the left and right hands, and arthritis of the left and right hips, the Veteran complained of pain in all the claimed joints on separation examination.  After service, on VA examination in December 2006, the diagnoses were bilateral knee sprains, upper and lower back sprain, left shoulder sprain, bilateral hand sprains, and bilateral hip sprains.  The VA examiner did not offer a nexus opinion as to whether the current sprains were related to the Veteran's complaints in service.  

The Board remanded these claims as well for a nexus opinion.  In all instances, upon a second VA examination, the examiner noted no treatment or diagnosis in service and concluded it was less likely than not that any problems were related to service.  

Further, the examiner did not make the same diagnosis for the left shoulder and the bilateral hip sprains.  Instead, without recording any physical findings such as range of motion, the examiner concluded that the left shoulder and the right and left hip pain were referred from the back pain.  The examiner also had a different diagnosis of the knees, diagnosing bilateral patellofemoral syndrome without commenting on the diagnosis of knee sprains in 2006.  

As for the hands, in 2006, the diagnosis was bilateral hand sprains, but in 2009 the diagnosis was first through fifth metacarpophalangeal joint arthralgias.  In all instances the VA examiners did not comment on the positive history the Veteran gave on all of the claims on separation examination, that is complaints of symptoms of headaches, back pain, left shoulder pain, bilateral knee pain, bilateral hand pain and bilateral hip pain.  

The Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Also, the VA opinions do not provide sufficient detail and rationale to allow the Board to make a fully informed decision to decide the remaining claims of service connection.  See Stefl v. Nicholson, 21 Vet. App 120, 123 (2007) (finding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine if the current migraine headaches, diagnosed on VA examination in December 2006 and November 2009, are at least as likely as not related to the Veteran's complaints of headaches during service.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

If, however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims file must be made available to the examiner for review with the examination.

2.  Afford the Veteran a VA examination to determine if there are current disabilities of the knees, back, left shoulder, hands, and hips, including arthritis, and, if so, whether it is at least as likely as not that any current disability is related to the Veteran's complaints of pain in service.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

If, however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims file must be made available to the examiner for review with the examination.

3.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


